EMPLOYMENT AGREEMENT

This Employment Agreement, dated August 30, 2002, is by and between MENTOR
Corporation ("COMPANY"), with its executive offices at 201 Mentor Drive, Santa
Barbara, California 93111, and MAHER MICHAEL ("EMPLOYEE") of 310 Beech Court,
Buellton, California 93427.

RECITALS

COMPANY is in the business of manufacturing and selling medical devices and
related products. EMPLOYEE has experience in this business and possesses
valuable skills and experience, which will be used in advancing COMPANY's
interests. EMPLOYEE is willing to be engaged by COMPANY and COMPANY is willing
to engage EMPLOYEE in an executive capacity responsible for designated CLINICAL
PROGRAM FUNCTIONS and MEDICAL EDUCATION PROGRAMS, of COMPANY, upon the terms and
conditions set forth in this Agreement.

AGREEMENT

EMPLOYEE and COMPANY, intending to be legally bound, agree as follows:

1.         SERVICES

1.1       General Services.

1.1.1    Company shall employ EMPLOYEE as VICE PRESIDENT, AND MEDICAL DIRECTOR.
EMPLOYEE shall perform the duties customarily performed by one holding such
position in a similar business as that engaged in by COMPANY. To the extent that
they do not reduce the scope of the responsibilities described above, EMPLOYEE's
duties may change from time to time on reasonable notice, based on the needs of
COMPANY and EMPLOYEE's skills as determined by COMPANY. These duties shall
hereinafter be referred to as "Services." EMPLOYEE shall report directly to the
Chairman of the Board, President and Chief Executive Officer of Mentor
Corporation.

1.1.2    In the event that EMPLOYEE shall from time to time serve COMPANY as a
director or shall serve in any other office during the term of this Agreement;
EMPLOYEE shall serve in such capacities without further compensation.

1.1.3.   EMPLOYEE shall devote his entire working time, attention, and energies
to the business of COMPANY, and shall not, during the term of this Agreement, be
engaged in any other business activity whether or not such business activity is
pursued for gain, profit or other pecuniary advantage, without the prior written
consent of the Board of Directors of COMPANY. This shall not be construed as
preventing EMPLOYEE from investing his assets in a form or manner that does not
require any services on the part of EMPLOYEE in the operation or affairs of the
entities in which such investments are made, or from engaging in such civic,
charitable, religious, or political activities that do not interfere with the
performance of EMPLOYEE's duties hereunder.

1.2       Best Abilities.  EMPLOYEE shall serve COMPANY faithfully and to the
best of EMPLOYEE's ability. EMPLOYEE shall use EMPLOYEE's best abilities to
perform the Services. Employee shall act at all times according to what EMPLOYEE
reasonably believes is in the best interests of COMPANY.

1.3       Corporate Authority. Prior to the execution of this Agreement,
EMPLOYEE has received and reviewed COMPANY's Policies and Procedures and
COMPANY's Employee Handbook. EMPLOYEE shall comply with COMPANY's Policies and
Procedures, and practices now in effect or as later amended or adopted by
COMPANY, as required of similarly-situated executives of COMPANY.

2.         TERM

            This Agreement shall commence upon the execution of this Agreement
and shall continue until terminated as provided in Section 4 of this Agreement.

3.         COMPENSATION AND BENEFITS

3.1       Compensation. EMPLOYEE's total compensation consists of base salary,
bonus potential, stock options, and medical and other benefits generally
provided to employees of COMPANY. Any compensation paid to EMPLOYEE shall be
pursuant to COMPANY's policies and practices for exempt employees and shall be
subject to all applicable laws and requirements regarding the withholding of
federal, state and/or local taxes. Compensation provided in this Agreement is
full payment for Services and EMPLOYEE shall receive no additional compensation
for extraordinary services unless otherwise authorized. EMPLOYEE's entire
compensation package will be reviewed annually by the Compensation Committe of
the Board of Directors, a practice which is consistent with COMPANY's Executive
Compensation Program.

3.1.1    Base Compensation. COMPANY agrees to pay EMPLOYEE an annualized base
salary of ONE HUNDRED SEVENTY-FIVE THOUSAND DOLLARS and No Cents ($175,000.00),
less applicable withholdings, payable in equal installments no less frequently
than semi-monthly.

3.1.2    Cash Incentive Bonus. EMPLOYEE shall be eligible for a cash incentive
bonus of up to Forty Percent of EMPLOYEE'S annual base salary, subject to
applicable withholdings and subject to approval by COMPANY's Compensation
Committee and Board of Directors. Any cash incentive bonus shall accrue and
become payable to EMPLOYEE only if EMPLOYEE is employed with COMPANY on the last
day of the fiscal year for which the cash incentive bonus is calculated.

3.1.3    Stock Options. Based upon satisfactory performance, under the Plan,
COMPANY expects that EMPLOYEE will qualify for grants of options to acquire
common stock of COMPANY subject to determination by the Board of Directors, of
an amount which is consistent with COMPANY's Executive Compensation Program. Any
such grants shall also be subject to performance considerations as well as the
determination of the Board of Directors.

3.2       Business Expenses. COMPANY shall reimburse EMPLOYEE for business
expenses reasonably incurred in performing Services according to COMPANY's
Expense Reimbursement Policy.

3.3       Additional Benefits. COMPANY shall provide EMPLOYEE those additional
benefits normally granted by COMPANY to its employees subject to eligibility
requirements applicable to each benefit. COMPANY has no obligation to provide
any other benefits unless provided for in this Agreement. Currently COMPANY
provides major medical, dental, life, salary continuation, long term disability
benefits and eligibility to participate in COMPANY's 401(k) plan.

3.4       Vacation. Employee shall accrue vacation equal to twenty (20) days per
year, at the rate of approximately 1.67 days per month. The time or times for
such vacation shall be selected by EMPLOYEE and approved by the Chairman of the
Board, President and Chief Executive Officer of COMPANY.

4.         TERMINATION

4.1       Circumstances Of Termination. This Agreement and the employment
relationship between COMPANY and EMPLOYEE may be terminated as follows:

4.1.1    Death. This Agreement shall terminate upon EMPLOYEE's death, effective
as of the date of EMPLOYEE's death.

4.1.2    Disability. COMPANY may, at its option, either suspend compensation
payments or terminate this Agreement due to EMPLOYEE's Disability if EMPLOYEE is
incapable, even with reasonable accommodation by COMPANY, of performing the
Services because of accident, injury, or physical or mental illness for sixty
(60) consecutive days, or is unable or shall have failed to perform the Services
for a total period of ninety (90) within a twelve (12) month period, regardless
of whether such days are consecutive. If COMPANY suspends compensation payments
because of EMPLOYEE's Disability, COMPANY shall resume compensation          
payments when EMPLOYEE resumes performance      of the Services. If COMPANY
elects to terminate this Agreement due to EMPLOYEE's Disability, it must first
give EMPLOYEE three (3) days advance written notice.

4.1.3    Discontinuance Of Business. If COMPANY discontinues operating its
business, this Agreement shall terminate as of the last day of the month on
which COMPANY ceases its entire operations with the same effect as if that last
date were originally established as termination date of this Agreement.

4.1.4    For Cause. COMPANY may terminate this Agreement without advance notice
for Cause. For the purpose of this Agreement, "Cause" shall mean any failure to
comply in any material respect with this Agreement or any Agreement incorporated
herein; personal or professional misconduct by EMPLOYEE (including, but not
limited to, criminal activity or gross or willful neglect of duty); breach of
EMPLOYEE's fiduciary duty to the COMPANY; conduct which threatens public health
or safety, or threatens to do immediate or substantial harm to COMPANY's
business or reputation; or any other misconduct, deficiency, failure of
performance, breach or default, reasonably capable of being remedied or
corrected by EMPLOYEE. To the extent that a breach pursuant to this Section
4.1.4 is curable by EMPLOYEE without harm to COMPANY and/or it's reputation,
COMPANY shall, instead of immediately terminating EMPLOYEE pursuant to this
Agreement, provide EMPLOYEE with notice of such breach, specifying the actions
required to cure such breach, and EMPLOYEE shall have ten (10) days to cure such
breach by performing the actions so specified. If EMPLOYEE fails to cure such
breach within the ten (10) day period, COMPANY may terminate this Agreement
without further notice. COMPANY's exercise of its right to terminate under this
section shall be without prejudice to any other remedy to which COMPANY may be
entitled at law, in equity, or under this Agreement.

4.1.5    For Convenience Of Party. This Agreement and employment relationship is
terminable by either party, for convenience, with or without cause, at any time
upon thirty (30) days' advance written notice to the other party.

4.1.6    Change of Control. If employment is terminated within twelve (12)
months upon any of the following events EMPLOYEE shall be entitled to severance
compensation pursuant to Section 4.2.6 (i) and (ii) and (iii): 

(i)         the sale, lease or other disposition of all or substantially all of
Company's assets to a single purchaser or group of related purchasers;

(ii)        the sale, lease or other disposition, in one transaction or a series
of related transactions of the majority of COMPANY's outstanding capital stock;
or,

(iii)       the merger or consolidation of COMPANY into or with another
corporation in which the stockholders of COMPANY shall own less than fifty (50%)
percent of the voting securities of the surviving corporation (all of which
events shall be referred to as a Change in Control).

4.2       EMPLOYEE's Rights Upon Termination

4.2.1    Death. Upon termination of this Agreement because of death of EMPLOYEE
pursuant to Section 4.1.1 above, COMPANY shall have no further obligation to
EMPLOYEE under the Agreement except to distribute to EMPLOYEE's estate or
designated beneficiary any unpaid compensation and reimbursable expenses, less
applicable withholdings, owed to EMPLOYEE prior to the date of EMPLOYEE's death.

4.2.2    Disability. Upon termination of this Agreement because of Disability of
EMPLOYEE pursuant to Sections 4.1.2 above, COMPANY shall have no further
obligation to EMPLOYEE under the Agreement except to distribute to EMPLOYEE's
estate or designated beneficiary any unpaid compensation and reimbursable
expenses, less applicable withholdings, owed to EMPLOYEE prior to the date of
EMPLOYEE's termination due to Disability.

4.2.3    Discontinuance Of Business. Upon termination of this Agreement because
of discontinuation of COMPANY's business pursuant to Section 4.1.3, COMPANY
shall have no further obligation to EMPLOYEE under the Agreement except to
distribute to EMPLOYEE any unpaid compensation and reimbursable expenses, less
applicable withholdings, owed to EMPLOYEE prior to the date of termination of
this Agreement.

4.2.4    Termination With Cause. Upon termination of EMPLOYEE's employment for
Cause pursuant to Section 4.1.4, COMPANY shall have no further obligation to
EMPLOYEE under this Agreement except to distribute to EMPLOYEE:

(i)         Any compensation and reimbursable expenses owed to EMPLOYEE by
COMPANY through the termination date, less applicable withholdings; and

(ii)        Severance compensation as provided for in COMPANY's Severance
Policy, if any, less applicable withholdings.

4.2.5    Termination Without Cause. Upon termination of EMPLOYEE's employment by
COMPANY without cause pursuant to Section 4.1.5, COMPANY shall have no further
obligation to EMPLOYEE under this Agreement except to distribute to EMPLOYEE:

(i)         Any compensation and reimbursable expenses owed by COMPANY to
EMPLOYEE through the termination date, less applicable withholdings;

(ii)        Severance compensation totaling three- (3) month's base pay, plus
one (1) month base pay for each full year of service, determined at EMPLOYEE's
then-current rate of base pay. In consideration for this severance compensation,
EMPLOYEE, on behalf of himself~ his agents, heirs, executors, administrators,
and assigns, expressly releases and forever discharges COMPANY and its
successors and assigns, and all of its respective agents, directors, officers,
partners, employees, representatives, insurers, attorneys, parent companies,
subsidiaries, affiliates, and joint ventures, and each of them, from any and all
claims based upon acts or events that occurred on or before the date on which
EMPLOYEE accepts the severance compensation, including any claim arising under
any state or federal statute or common law, including, but not limited to, Tide
VII of the Civil Rights Act of 1964, 42 U.S.C. " 2000e, et seq., the Americans
with Disabilities Act, 42 U.S.C." 12101, et seq., the Age Discrimination in
Employment Act, 29 U.S.C. " 623, et. seq., the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. "2101, et. seq., and the California Fair Employment
and Housing Act, Cal. Gov't Code" 12940 et seq. EMPLOYEE acknowledges that he is
familiar with section 1542 of the California Civil Code, which reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

EMPLOYEE expressly acknowledges and agrees that he is releasing all known and
unknown claims, and that he is waiving all rights he has or may have under Civil
Code Section 1542 or under any other statute or common law principle of similar
effect. EMPLOYEE acknowledges that the benefits he is receiving in exchange for
this Release are more than the benefits to which he otherwise would have been
entitled, and that such benefits constitute valid and adequate consideration for
this Release. EMPLOYEE further acknowledges that he has read this Release,
understands all of its terms, and has consulted with counsel of his choosing
before signing this Agreement.

Severance compensation pursuant to this paragraph shall be in lieu of any other
severance benefit to which EMPLOYEE would otherwise be entitled under COMPANY's
policies in effect on the date of execution of this Agreement. Severance
compensation shall be paid upon termination of EMPLOYEE's employment and in one
lump sum payment at the date of termination, less applicable withholdings.

4.2.6    Termination Due to Change Of Control. If employment is terminated
within twelve (12) months upon any of the events delineated in Section 4.1.6 of
this Agreement ("Change of Control"), COMPANY shall have no further obligation
to EMPLOYEE under this Agreement except to distribute to EMPLOYEE:

i..         Any compensation and reimbursable expenses owed by COMPANY to
EMPLOYEE through the termination date, less applicable withholdings;

ii.          A pro-rated share of the cash incentive bonus that would be due to
EMPLOYEE if EMPLOYEE had remained employed with COMPANY through the last day of
the fiscal year for which the cash incentive bonus is calculated, less
applicable withholdings; and

iii.         Severance compensation totaling twelve (12) months base pay, plus
one (1) month base pay for each full year of service, determined at EMPLOYEE's
then-current rate of base pay. In consideration for this severance compensation,
EMPLOYEE, on behalf of himself, his agents, heirs, executors, administrators,
and assigns, expressly releases and forever discharges COMPANY and its
successors and assigns, and all of its respective agents, directors, officers,
partners,employees, representatives, insurers, attorneys, parent companies,
subsidiaries, affiliates, and joint ventures, and each of them, from any and all
claims based upon acts or events that occurred on or before the date on which
EMPLOYEE accepts the severance compensation, including any claim arising under
any state or federal statute or common law, including, but not limited to, Title
VII of the Civil Rights Act of 1964, 42 U.S.C. "2000e et ~ the Amencans with
Disabilities Act, 42 U.S.C."12101, et seq., the Age Discrimination in Employment
Act, 29 U.S.C." 623 et seq., the Worker Adjustment and Rerraimng Notification
Act, 29 U.S.C. "2101, ~ seq., and the California Fair Employment and Housing
Act, Cal. Gov't Code "12940, ~ seq. EMPLOYEE acknowledges that he is familiar
with section 1542 of the California Civil Code, which reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SEYPLEMENT WITH THE DEBTOR.

EMPLOYEE expressly acknowledges and agrees that he is releasing all known and
unknown claims, and that he is waiving all rights he has or may have under Civil
Code Section 1542 or under any other statute or common law principle of similar
effect. EMPLOYEE acknowledges that the benefits he is receiving in exchange for
this Release are more than the benefits to which he otherwise would have been
entitled, and that such benefits constitute valid and adequate consideration for
this Release. EMPLOYEE further acknowledges that he has read this Release,
understands all of its terms, and has consulted with counsel of his choosing
before signing this Agreement.

Severance compensation pursuant to this paragraph shall be in lieu of any other
severance benefit to which EMPLOYEE would otherwise be entitled under COMPANY's
policies in effect on the date of execution of this Agreement. Severance
compensation shall be paid upon termination of EMPLOYEE's employment and in one
lump sum payment at the date of termination, less applicable withholdings.

5.         REPRESENTATIONS AND WARRANTIES

5.1       Representations of EMPLOYEE. EMPLOYEE represents and warrants that
EMPLOYEE has all right, power, authority and capacity, and is free to enter into
this Agreement; that by doing so, EMPLOYEE will not violate or interfere with
the rights of any other person or entity; and that EMPLOYEE is not subject to
any contract, understanding or obligation that will or might prevent, interfere
with or impair the performance of this Agreement by EMPLOYEE. EMPLOYEE shall
indemnify and hold COMPANY harmless with respect to any losses, liabilities,
demands, claims, fees, expenses, damages and costs (including attorneys' fees
and court costs) resulting from or arising out of any claim or action based upon
EMPLOYEE's entering into this Agreement.

5.2       Representations of COMPANY. COMPANY represents and warrants that it
has all right, power and authority, without the consent of any other person, to
execute and deliver, and perform its obligations under, this Agreement. All
corporate and other actions required to be taken by COMPANY to authorize the
execution, delivery and performance of this Agreement and the consummation of
all transactions contemplated hereby have been duly and properly taken. This
Agreement is the lawful, valid and legally binding obligation of COMPANY
enforceable in accordance with its terms.

5.3       Materiality of Representations. The representations, warranties and
covenants set forth in this Agreement shall be deemed to be material and to have
been relied upon by the parties hereto.

6.         COVENANTS

6.1       Nondisclosure and Invention Assignment. EMPLOYEE acknowledges that, as
a result of performing the Services, EMPLOYEE shall have access to confidential
and sensitive information concerning COMPANY's business including, but not
limited to, their business operations, sales and marketing data, and
manufacturing processes. EMPLOYEE also acknowledges that in the course of
performing the Services, EMPLOYEE may develop new product ideas or inventions as
a result of COMPANY's information. Accordingly, to preserve COMPANY's
confidential information and to assure it the full benefit of that information,
EMPLOYEE shall, as a condition of employment with COMPANY, execute COMPANY's
standard form of Employee Confidentiality Agreement attached hereto as Exhibit
A, and execute updated versions of the Employee Confidentiality Agreement as it
may be modified from time to time by COMPANY and as may be required of
similarly-situated executives of COMPANY. The Employee Confidentiality Agreement
is incorporated herein by this reference. EMPLOYEE's obligations under the
Employee Confidentiality Agreement continue beyond the termination of this
Agreement.

6.2       Covenant Not to Compete. In addition to the provisions of the Employee
Confidentiality Agreement, EMPLOYEE shall abide by the following covenant not to
compete if COMPANY, at its option upon the termination of this Agreement
(regardless of the reason for the termination), exercises this Covenant Not to
Compete. COMPANY shall notify EMPLOYEE within ten (10) days of termination of
this Agreement of its intention to exercise this option and make an additional
payment to EMPLOYEE of six (6) months' base pay determined at EMPLOYEE's last
rate of pay with COMPANY EMPLOYEE agrees that for a period of one (1) year
following the termination of this Agreement, he shall not directly or indirectly
for EMPLOYEE, or as a member of a partnership, or as an officer, director,
stockholder, employee, or representative of any other entity or individual,
engage, directly or indirectly, in any business activity which is the same or
similar to work engaged in by EMPLOYEE on behalf of COMPANY within the same
geographic territory as EMPLOYEE's work for COMPANY and which is directly
competitive with the business conducted or to EMPLOYEE's knowledge, contemplated
by COMPANY at the time of termination of this Agreement, as defined in the
Employee Confidentiality Agreement incorporated into this Agreement by
reference. EMPLOYEE may accept employment with an entity competing with COMPANY
only if the business of that entity is diversified and EMPLOYEE is employed
solely with respect to a separately-managed and separately-operated part of that
entity's business that does not compete with COMPANY. Prior to accepting such
employment, EMPLOYEE and the prospective employer entity shall provide COMPANY
with written assurances reasonably satisfactory to COMPANY that EMPLOYEE will
not render services directly or indirectly to any part of that entity's business
that competes with the business of COMPANY.

6.3       Covenant to Deliver Records. All memoranda, notes, records and other
documents made or compiled by EMPLOYEE, or made available to EMPLOYEE during the
term of this Agreement concerning the business of COMPANY, shall be and remain
COMPANY's property and shall be delivered to COMPANY upon the termination of
this Agreement or at any other time on request.

6.4       Covenant Not To Recruit. EMPLOYEE shall not, during the term of this
Agreement and for a period of one (1) year following termination of this
Agreement, directly or indirectly, either on EMPLOYEE's own behalf, or on behalf
of any other individual or entity, solicit, interfere with, induce (or attempt
to induce) or endeavor to entice away any employee associated with COMPANY to
become affiliated with him or any other individual or entity.

7.         CERTAIN RIGHTS OF COMPANY

7.1       Announcement. COMPANY shall have the right to make public
announcements concerning the execution of this Agreement and certain terms
thereof.

7.2       Use of Name. Likeness and Biography. COMPANY shall have the right (but
not the obligation) to use, publish and broadcast, and to authorize others to do
so, the name, approved likeness and approved biographical material of EMPLOYEE
toadvertise, publicize and promote the business of COMPANY and its affiliates,
but not for the purposes of direct endorsement without EMPLOYEE's consent. An
"approved likeness" and "approved biographical material" shall be, respectively,
any photograph or other depiction of EMPLOYEE, or any biographical information
or life story concerning the professional career of EMPLOYEE.

7.3       Right to Insure. COMPANY shall have the right to secure in its own
name, or otherwise, and at its own expense, life, health, accident or other
insurance covering EMPLOYEE, and EMPLOYEE shall have no right, title or interest
in and to such insurance. EMPLOYEE shall assist COMPANY in procuring such
insurance by submitting to examinations and by signing such applications and
other instruments as may be required by the insurance carriers to which
application is made for any such insurance.

8.         ASSIGNMENT

Neither party may assign or otherwise dispose of its rights or obligations under
this Agreement without the prior written consent of the other party except as
provided in this Section. COMPANY may assign and transfer this Agreement, or its
interest in this Agreement, to any affiliate of COMPANY or to any entity that is
a party to a merger, reorganization, or consolidation with COMPANY, or to a
subsidiary of COMPANY, or to any entity that acquires substantially all of the
assets of COMPANY or of any division with respect to which EMPLOYEE is providing
services (providing such assignee assumes COMPANY's obligations under this
Agreement). EMPLOYEE shall, if requested by COMPANY, perform EMPLOYEE's duties
and Services, as specified in this Agreement, for the benefit of any subsidiary
or other affiliate of COMPANY. Upon assignment, acquisition, merger,
consolidation or reorganization, the term "COMPANY" as used herein shall be
deemed to refer to such assignee or successor entity. EMPLOYEE shall not have
the right to assign EMPLOYEE's interest in this Agreement, any rights under this
Agreement, or any duties imposed under this Agreement, nor shall EMPLOYEE or his
spouse, heirs, beneficiaries, executors or administrators have the right to
pledge, hypothecate or otherwise encumber EMPLOYEE's right to receive
compensation hereunder without the express wntten consent of COMPANY.

9.         RESOLUTION OF DISPUTES

In the event of any dispute arising out of or in connection with this Agreement
or in any way relating to the employment of EMPLOYEE which leads to the filing
of a lawsuit, the parties agree that venue and jurisdiction shall be in Santa
Barbara County, California. The prevailing party in any such litigation shall be
entitled to an award of costs and reasonable attorneys' fees to be paid by the
losing party.

10.       GENERAL PROVISIONS

10.1     Notices. Notice under this Agreement shall be sufficient only if
personally delivered by a major commercial paid delivery courier service or
mailed by certified or registered mail (return receipt requested and postage
pre-paid) to the other party at its address set forth in the signature block
below or to such other address as may be designated by either party in writing.
If not received sooner, notices by mail shall be deemed received five (5) days
after deposit in the United States mail.

10.2     Agreement Controls. Unless otherwise provided for in this Agreement,
the COMPANY's policies, procedures and practices shall govern the relationship
between EMPLOYEE and COMPANY. If, however, any of COMPANY's policies, procedures
and/or practices conflict with this Agreement (together with any amendments
hereto), this Agreement (and any amendments hereto) shall control.

10.3     Amendment and Waiver. Any provision of this Agreement may be amended or
modified and the observance of any provision may be waived (either retroactively
or prospectively) only by written consent of the parties. Either party's failure
to enforce any provision of this Agreement shall not be construed as a waiver of
that party's right to enforce such provision.

10.4     Governing Law. This Agreement and the performance hereunder shall be
interpreted under the substantive laws of the State of California.

10.5     Force Majeure. Either party shall be temporarily excused from
performing under this Agreement if any force majeure or other occurrence beyond
the reasonable control of either party makes such performance impossible, except
a Disability as defined in this Agreement, provided that the parry subject to
the force majeure provides notice of such force majeure at the first reasonable
opportunity. Under such circumstances, performance under this Agreement which
related to the delay shall be suspended for the duration of the delay provided
the delayed party shall resume performance of its obligations with due diligence
once the delaying event subsides. In case of any such suspension, the parties
shall use their best efforts to overcome the cause and effect of such
suspension.

10.6     Remedies. EMPLOYEE acknowledges that because of the nature of COMPANY's
business, and the fact that the services to be performed by EMPLOYEE pursuant to
this Agreement are of a special, unique, unusual, extraordinary, and
intellectual character which give them a peculiar value, a breach of this
Agreement shall cause substantial injury to COMPANY for which money damages
cannot reasonably be ascertained and for which money damages would be
inadequate. EMPLOYEE therefore agrees that COMPANY shall have the right to
obtain injunctive relief, including the right to have the provisions of this
Agreement specifically enforced by any court having equity junsdiction, in
addition to any other remedies that COMPANY may have.

10.7     Severability. If any term, provision, covenant, paragraph, or condition
of this Agreement is held to be invalid, illegal, or unenforceable by any court
of competent jurisdiction, that provision shall be limited or eliminated to the
minimum extent necessary so this Agreement shall otherwise remain enforceable in
full force and effect.

10.8     Construction. Headings and captions are only for convenience and shall
not affect the construction or interpretation of this Agreement. Whenever the
context requires, words, used in the singular shall be construed to include the
plural and vice versa, and pronouns of any gender shall be deemed to include the
masculine, feminine, or neuter gender.

10.9     Counterpart Copies. This Agreement may be signed in counterpart copies,
each of which shall represent an original document, and all of which shall
constitute a single document.

10.10   No Adverse Construction. The rule that a contract is to be construed
against the party drafting the contract is hereby waived, and shall have no
applicability in construing this Agreement or the terms hereof.

10.11   Entire Agreement. With respect to its subject matter, namely, the
employment by COMPANY of EMPLOYEE, this Agreement (including the documents
expressly incorporated therein, such as the Employee Confidentiality Agreement),
contains the entire understanding between the parties, and supersedes any prior
agreements, understandings, and communications between the parties, whether
oral, written, implied or otherwise, including, but not limited to, the original
offer of employment letter.

10.12   Assistance of Counsel. EMPLOYEE expressly acknowledges that he was given
the right to be represented by counsel of his own choosing in connection with
the terms of this Agreement.

The parties execute this Agreement as of the date stated above:

MENTOR CORPORATION

/S/CHRISTOPHER J. CONWAY
President and Chief Executive Officer

NOTICE ADDRESS:                                                  NOTICE ADDRESS:
310 Beech Court                                                          201
Mentor Drive
Buellton, California 93427                                            Santa
Barbara, California 93111

 